BLODGETT, J.
Heard upon motion for a new trial filed by defendants after a verdict for plaintiff for $2500.
The action arose from an alleged assault upon plaintiff by defendants. The assault was a vicious attack upon plaintiff wtih a, hammer claimed to have been used by defendant Oneysando. Defendant denied having used a hammer but the jury found from the evidence that' an assault was committed and the Court can not say from the evidence that the jury was wrong.
The damages, $2500, are- not, in the opinion of the Court, .excessive in view of the fact that plaintiff claimed, and the evidence showed, that the plaintiff lost the sight of an eye by reason of the assault.
Motion for new trial denied.